DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed October 23, 2020 in which claims 1, 8, 9 and 16-18 were amended and claims 20-21 were added.
 	The rejection of claims 16 and 17 under 35 USC 112 is withdrawn in view of the amendment to the claims.
 	The rejection of the claims under 35 USC 103 is withdrawn in view of the amendment to the claims and Applicant’s arguments.

Election/Restrictions
Newly submitted claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant was initially claiming a blend of an esterified propoxylated glycerol and a higher melting point triglyceride and a method of making a food product.  There were no original claims to a food product, i.e., a chocolate product.  The blend as claimed can be used in food products other than chocolate.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is not clear what “5mg 12/g” means. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 20130344193).
Strecker teaches method for producing esterified propoxylated glycerols and eutectic mixtures containing one or more esterified glycerols and one or more digestible fats (see abstracts).  Strecker adds the digestible fat and esterified propoxylated glycerols in amounts sufficient to form a eutectic mixture having a melting temperature below about 37 C, which is below the melting point of the individual components (see paragraphs 0002, 0013, 0026, 0032 and 0046).  Strecker teaches an edible chocolate product containing cocoa butter (see para 0003).  Fig, 1 is a graph showing the melting point of a particular cocoa butter, an esterified propoxylated glycerol in a 50/50 blend (see para 0006).  Further examples of the fat include stearine, coconut oil, lard, butter fat, etc. (see para 0025).  Strecker teaches that eutectic properties are the result of fat blends forming different crystal structures than their components (see para 0036).
 	Composition and food products may have a ratio of esterified propoxylated glycerol: digestible fat by weight of from 95:5 to about 5:95 (see para 0038, 0039). Table 7 shows a composition with an iodine value of <1.  Strecker meets the limitations of the claims other than the differences set forth below.
 	Strecker does not specifically teach a blend wherein the digestible fat (triglyceride) has a lower melting point than the esterified propoxylated glycerol.  However, no unobviousness is seen in this difference because Strecker teaches that the digestible fat may be cocoa butter, palm kernel oil, coconut oil, babassu oil, tallow and lard and fractionated or hydrogenated fat derivatives (see para 0025).  Applicant teaches these same fats (see para 0082 –US Patent Publication).
 	Strecker does not teach the melting point temperature of the fat or the onset crystallization temperature of the fat and glycerol components.  However, no .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16381473/20210112